Filed 10/14/20 P. v. Hunter CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B303723

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. BA295125-03)
                   v.

EDDIE LAVELL HUNTER,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Lisa B. Lench, Judge. Affirmed.

     Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Gary A. Lieberman, Deputy
Attorneys General, for Defendant and Respondent.

                               _________________________
        On September 30, 2018, the Governor signed Senate Bill
No. 1437, which, effective January 2019, amended Penal Code1
sections 188 and 189 (stats. 2018, ch. 1015, §§ 2, 3), significantly
modifying the law relating to accomplice liability for murder.
Also enacted was section 1170.95, subdivision (a) which provides
in relevant part, “A person convicted of felony murder or murder
under a natural and probable consequences theory may file a
petition with the court that sentenced the petitioner to have the
petitioner’s murder conviction vacated and to be resentenced on
any remaining counts when all of the following conditions apply:
[¶] . . . [¶] (2) The petitioner was convicted of first degree or
second degree murder following a trial or accepted a plea offer in
lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder.” (Stats. 2018, ch. 1015, § 4.)
        In 2006, Eddie Lavell Hunter, Jr., was charged with first
degree murder, two counts of attempted murder and possession
of a firearm by a minor. In 2009, he entered a plea of no contest
to one count of voluntary manslaughter and one count of
attempted murder. He also admitted allegations that the crimes
were committed for the benefit of a gang and that a principal was
armed with a firearm. He is currently serving a sentence of
imprisonment of 24 years, four months.




1       Further undesignated statutory references are to the Penal
Code.




                                 2
        On January 7, 2019, Hunter filed a petition for
resentencing pursuant to section 1170.95. On March 14, 2019,
the People filed their response to the petition. On December 13,
2019, the trial court denied the petition. The minute order
states: “As to defendant Hunter, he is ineligible because he was
convicted by plea of manslaughter and therefore was not
convicted of murder in either the 1st or 2nd degree. The
underlying theory of liability used in the trial of his co-defendant
is evidence of the theory of liability applicable to him and
precludes him from being able to make the prima facie case
necessary for the relief listed in Penal Code section 1170.95. For
that reason, the petition is denied.”
        Hunter appeals, contending the trial court erred in
excluding defendants convicted of voluntary manslaughter where,
as here, they originally faced trial for murder under a theory of
natural and probable consequences. Hunter argues that he
indeed “accepted a plea offer in lieu of trial at which [he] could be
convicted of first degree or second degree murder” as set forth in
the statute.
        We agree with the trial court that only defendants
convicted of murder are eligible for relief under the plain
language of the statute. In doing so, we do not write on a blank
slate. In People v. Cervantes (2020) 44 Cal.App.5th 884, Division
6 of this District concluded that the language of the statute
unequivocally applies to murder convictions only. “There is no
reference to the crime of voluntary manslaughter. To be eligible
to file a petition under section 1170.95, a defendant must have a
first or second degree murder conviction. The plain language of
the statute is explicit; its scope is limited to murder convictions.”
(Id. at p. 887.) Similarly, in People v. Flores (2020)




                                 3
44 Cal.App.5th 985, the Fourth District held that the plain
language of the statute limited relief to only those defendants
convicted of murder. (Id. at p. 993; see also People v. Turner
(2020) 45 Cal.App.5th 428, 436 [defendants who plead to
voluntary manslaughter to avoid trial for murder on natural and
probable consequences theory ineligible for relief]; People v. Lopez
(2019) 38 Cal.App.5th 1087, 1099, review granted Nov. 13, 2019,
S258175 [statute limits relief to convictions for murder;
attempted murder is excluded].)
       Hunter argues the plain language of the statute puts no
restriction on the type of plea a defendant accepts as long as he or
she could have been convicted of murder at trial under the felony
murder rule or on a natural and probable consequences theory.
We are not persuaded; such an interpretation contravenes the
legislative purpose of the statutory amendments. As the caselaw
cited above recounts in detail, the legislative history
demonstrates the Legislature resolved to limit and reform
murder convictions obtained on the theories of felony murder and
natural and probable consequences. Hunter had to have been
convicted of murder on one of these theories, whether by trial or
plea, to be eligible for relief.
       In light of our conclusion that section 1170.95 affords relief
to only those convicted of first or second murder, we do not reach
Hunter’s second argument that he satisfied the second
requirement of section 1170.95, to wit, that he was prosecuted
under the felony murder rule or the natural and probable
consequences doctrine.




                                 4
                        DISPOSITION
     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  STRATTON, J.

We concur:




             BIGELOW, P. J.




             GRIMES, J.




                              5